Title: James Madison to James Monroe, 18 March 1827
From: Madison, James
To: Monroe, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier.
                                
                                 18th. March 1827—
                            
                        
                        It is proper that I should lose no time in apprizing the Visitors of the University that the resignation of
                            Mr Key has been tendered, as authorized, and accepted as required, by the resolution of the Board on that subject. He is
                            very desirous at the same time, that it may not take effect till the middle of August, which will give him the opportunity
                            of being present at the examination of the Students, and free him moreover, from the expence of waiting for a London Packet
                            from N. York, or going with his family by land from Liverpool. This alternative it seems, is produced by the periods at
                            which the Packets respectively sail. As the change in the time at which the Session is to terminate, was made since the
                            answer to Mr Key on the subject of his resignation and there is a propriety in his being present at the examination the
                            indulgence he wishes, as it extends to the 20th of july, seems un-objectionable; and if extended to the middle of Augt.
                            will be at a cost, not greater than will be overbalanced by our desire, that he should leave us with the best feelings,
                            and by the advantage of cherishing a confidence in our liberal dispositions, in a quarter, where we may be obliged to seek
                            occasional supplies for vacant Professorships. The question now is how we shall fill the vacated Chair? I shall take the
                            liberty of writing to Mr Gallatin, and requesting him to aid us with his enquiries, and let us know as soon as possible,
                            whether we can rely on a successor to Mr Key from G. Britain. I know of no qualified Natives who are attainable. The only
                            foreigners among us, who occur for consideration, are Mr Hassler and the State Engineer. Both of them are I presume,
                            scientifically qualified; but how far possessing the other fitnesses, I cannot judge. I have heard of a Mr Nuttal as
                            being well spoken of as a man of science. He also, may be a proper object for enquiry and consideration.
                        We must all turn our thoughts to the subject, and collect, and interchange whatever information we may obtain
                            that can prepare us for a decision at our next meeting, or even sooner, if it be found that we can sooner unite in a
                            choice. With great esteem & regard
                        
                            
                                James Madison
                            
                        
                    